Determination unanimously modified on the facts and in the exercise of discretion to the extent of limiting the penalty to a 20-day suspension, and as so modified, determination confirmed, without costs. Memorandum: While the Commissioner’s determination was supported by substantial evidence, we believe under all the circumstances present in this record that suspension of petitioner’s license for 90 days is inordinately severe. Petitioner owns a 350-acre farm and requires his automobile to operate it. Prior to the instant proceeding he had an 18-year unblemished driving record. Accordingly, the suspension imposed is reduced to a period of 20 days (Matter of Rubert v. Hults, 27 A D 2d 934). (Review of determination suspending driver’s license, transferred by order of Onondaga Special Term.) Present — Marsh, J. P., Gabrielli, Moule, Cardamone and Henry, JJ.